DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/14/2021 has been entered. Claims 5 and 13 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-16 are still pending in this application, with claims 1,5,9 and 13 being independent.

Response to Arguments
Applicant's arguments with respect to objection of the title of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 15 September, 2021 disclaiming the terminal portion of any patent granted on 

Claim Objections
Claims 1,5,9 and 13 are objected to because of the following informalities:
In claims 1,5,9 and 13, it is unclear whether the PDCCHs are in the same subframe or received in the consecutive subframes. 
In claims 1 and 9, the claim language is not clear as the first PDCCH can be received from anywhere and the second PDCCH is received from a base station.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1,4-5,8-9,12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0057737 A1, hereinafter referred to as “Kim”) in view of Yin et al. (US 2017/0142693 A1, hereinafter referred to as “Yin”).

Regarding claims 1,5,9 and 13, Kim discloses the methods for a UE (Kim Fig.1 Ref:10 Para[0030-31] The UE) and a base station (Kim Fig.1 Ref:20 Para[0030-31] The Base station) for receiving a downlink signal by a user equipment (UE) and sending a downlink signal by a base station in a wireless communication system (Kim Fig.11 Para[0091] The UE and the base station communicate with each other), the method comprising: monitoring a set of Physical Downlink Control Channel (PDCCH) candidates for receiving a PDCCH in subframe #n-1 of the unlicensed band (Kim Fig.7 Ref:201,203 Para[0053-57] The UE receives a PDCCH from the base station in a subframe), wherein n is an integer larger than 1 (Kim Para[0062] More than one subframes are transmitted by the base station for uplink PUSCH); receiving a first PDCCH in subframe #n of the unlicensed band (Kim Fig.7 Para[0054] The UE receives PDCCH in the subframe n), and receiving, from a base station (BS), a second PDCCH including uplink scheduling information in the subframe #n based on that the UE does not receive the PDCCH in the subframe #n-1 and receives the first PDCCH (Kim Fig.7 Para[0054] The uplink scheduling is received by the UE via PDCCH in the subframe n).
 Kim does not explicitly disclose wherein the first PDCCH includes information for indicating that a number of occupied symbols in the subframe #n is less than 14; PDCCHs can be sent in the next subframe and the wireless system is supporting an unlicensed band.
However, Yin from the same field of invention discloses wherein the first PDCCH includes information for indicating that a number of occupied symbols in the subframe #n is less than 14 (Yin Fig.1 Ref:1305 Para[0135] The UE receives the downlink transmission burst (i.e. subframes) in a unlicensed channel, Para[0096] The transmission burst is not limited to only one subframe. Para[0102-0103] The TTI in a subframe is less than 14 OFDM symbols for partial TTI, Para[0152] The information received via identifier value is the number of OFDM symbols for the end partial subframe which is less than 14); and PDCCHs can be sent in the next (Yin Para[0064] Yin discloses the use of end partial TTI which has the PDCCH transmitted in a second subframe, thus Yin can be used to modify Kim to move the PDCCH to the second subframe) and the wireless system is supporting an unlicensed band (Yin Fig.9 Para[0156] Yin’s invention is geared towards unlicensed band).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “wherein the first PDCCH includes information for indicating that a number of occupied symbols in the subframe #n is less than 14; and PDCCHs can be sent in the next subframe and the wireless system is supporting an unlicensed band” as taught by Yin. The suggestion/motivation would have been to used help UE efficiently determining the end subframe of the ongoing transmission burst and moving PDCCHs in the next subframe in turn improves reliability (Yin [0005]).

Specifically for claim 9, Yin discloses a UE that includes a transmitter and receiver (Yin Fig.2 Ref:254a Para[0022] The transmitter and receiver), a processor (Yin Fig.2 Ref:270 Para[0022] The processor) and a memory (Yin Fig.2 Ref:272 Para[0022] The memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “the user equipment” as taught by Yin. The suggestion/motivation would have been to used help UE efficiently determining the end subframe of the ongoing transmission burst and moving PDCCHs in the next subframe in turn improves reliability (Yin [0005]).
Specifically for claim 13, Yin discloses a base station that includes a transmitter and receiver (Yin Fig.2 Ref:222a Para[0022] The transmitter and receiver), a processor (Yin Fig.2 Ref:230 Para[0022] The processor) and a memory (Yin Fig.2 Ref:232 Para[0022] The memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “the base station” as taught by Yin. The suggestion/motivation would have been to used help UE efficiently determining the end subframe of the ongoing transmission burst and moving Yin [0005]).
Regarding claims 4,8,12 and 16, Kim in view of Yin discloses the methods, the UE and the base station as explained above for Claim 1. Yin further discloses wherein the subframe #n-1 is a subframe of which at least one first symbol is empty (Yin Para[0102-105] The TTI in a subframe is less than 14 OFDM symbols for start or end partial TTI). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “wherein the subframe #n-1 is a subframe of which at least one first symbol is empty” as taught by Yin. The suggestion/motivation would have been to used help UE efficiently determining the end subframe of the ongoing transmission burst and moving PDCCHs in the next subframe in turn improves reliability (Yin [0005]).



Claims 2-3,6-7,10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yin .

Regarding claims 2,6,10 and 14, Kim in view of Yin discloses the methods, the UE and the base station as explained above for Claim 1. Kim in view of Yin does not explicitly disclose wherein the first PDCCH is received in a common search space.
However, Dai from a similar field of invention discloses wherein the first PDCCH is received in a common search space (Dai Para[0059] The common search space for UE where subframe n and n-1 are transmitted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Yin to have the feature of “wherein the first PDCCH is received in a common search space” as taught by Dai. The suggestion/motivation would have been to reduce the interference between control channels (Dai Para[0017]).



Regarding claims 3,7,11 and 15, Kim in view of Yin discloses the methods, the UE and the base station as explained above for Claim 1. Kim in view of Yin does not explicitly disclose wherein the second PDCCH is received in a UE-specific search space.
However, Dai from a similar field of invention discloses wherein the second PDCCH is received in a UE-specific search space (Dai Para[0060] The dedicated search space for UE (i.e. UE-specified search space) where subframe n is transmitted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Yin to have the feature of “wherein the second PDCCH is received in a UE-specific search space” as taught by Dai. The suggestion/motivation would have been to reduce the interference between control channels (Dai Para[0017]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent 





/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415